TREANOR, Circuit Judge
(dissenting).
T cannot agree that there is a lack of substantial evidence to support a finding that the insured was totally and permanently disabled at the tune that the policy in ques-ion lapsed. One of the medical witnesses who had been in charge of the treatment o f the insured testified that the insured was suffering from paresis in the latter part of February or first part of March, 1931, at which time the policy sued on was still in full force and effect; the witness testified further that paresis was disabling and that the insured had become mentally incapable of transacting business and remained so until he died. Another specialist testified, in answer to a hypothetical question, that in his opinion the “hypothetical man” was mentally incompetent from January 31, 1931, to the date oí his death. There was a mass of lay testimony respecting the insured’s appearance, actions and physical condition tending to show that the insured had become mentally incompetent prior to the lapse of the policy. It is true that there was testimony to the effect that the insured continued to appear at his place, o C business beyond the date of the lapse of the policy; and that he performed at least the physical actions of transacting business. I think, however, that such evidence is of relatively little significance in view of the nature of defendant’s malady. As in the case of all persons suffering from paresis the deceased was the victim of hallucinations, which in his case, as disclosed by testimony, took the form of an obsession that he was “doing all the plumbing business in Chicago.” This very hallucination, which stamped him as mentally incompetent, necessarily resulted in an appearance of continued interest in his business, and in a continuance of habitual physical activities related thereto. One of the specialists testified that paretics react automatically; consequently, it was a normal manifestation of the insured’s mental incompetency for him to continue activities to which he had been habituated for years, even though his mental condition was such that he was unable to understand the nature or significance of transactions of vital importance to the continuance of his business. The conduct, appearance, and mental and physical condition of the insured during the period extending from a few months prior to the lapse of the policy to the date of his death are indicated by the following descriptive language of witnesses : A slow muscular tremor of the lips and jaw; thickness of tongue; slow speech and muttering; enlargement of the pupil of one eye; apparent loss of walking ability; a kind of wandering; a non-alertness; untidiness ; incoherence; restlessness; inattention to business; inability to concentrate; twitching of the mouth; unreasonable laughter; rambling and repetitious talk; staring into space; possessing a staring look on the face; drawn appearance; dragging of feet; mouth open; delusions of wealth; squinting; blinking; forgetfulness; disconnected, desultory and unstable conversations. It is difficult to believe, as a practical matter, that an employee of a plumbing business would have been considered competent to retain a responsible position if his mental and physical condition was such as the foregoing language reasonably indicated that the insured’s condition was during the time that he was indulging in the appearance of transacting his business. The insured was the president and actual owner of his “Plumbing and Sales Company,” was its only salesman, and handled the purchasing. It was a one-man business conducted and controlled by the insured. If he had been employed as a manager of a similar business it is impossible to believe that he would have been allowed to continue in his position up to the time of the lapse of the policy.
Ill my opinion there was substantial evidence to support the verdict.
Also, in view of the circumstances, I believe that defendant company received “due proof” of the insured’s disability.